DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed method in 16 refers back to the described coolant bottle, so the coolant bottle is interpreted to be required by the method.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US6216646).
Claim 16: Smith teaches in figures 1-5 a method of de-gasifying a coolant fluid using a coolant bottle (Abstract teaches engine cooling system for automotive vehicle with a liquid coolant deaeration.),  the coolant bottle including at least a first opening and a second opening (Figure 2 teaches first opening 28/80 and second opening 30/82 shown),  	the first opening comprising a coolant entrance port located on a top of the coolant bottle (Inlet hose 28 located at the top portion) and ,  	the second opening comprising a coolant egress port located at a bottom of the coolant bottle (Outlet 30 and 82 is shown in figures 2 and 3 to be at the bottom.),  	the coolant bottle further comprising a plurality of baffle plates (Figure 2 shows the walls 37 inside the tank, these are considered the baffle plates),  	the baffle plates positioned to divide an interior of the coolant bottle into a plurality of coolant channels (See figures 2 and 3 in where the walls section the tank off into different channels, which are the cells 61-66),  	each of the plurality of baffle plates including a plurality of apertures configured to provide fluid communication between the plurality of coolant channels (The apertures are the holes seen in the walls at 71-77),  	the method comprising:  	feeding a coolant fluid to be degassed through the coolant entrance port into a top portion of the coolant bottle (Column 3 lines 21-28 teach the coolant pump passes liquid coolant and any air in the engine through inlet hose 28 into degas chamber 34.);  	substantially degassing the coolant fluid while inside the coolant bottle (Degas chamber 34 is the coolant bottle and column 3 lines 29-48 teach that the degassing chamber maximizes degassing or deaeration.); and  	directing the degassed coolant fluid to exit the coolant bottle and directly reenter a vehicle cooling system through the coolant egress port that is directly connected to the vehicle cooling system (Column 3 lines 22-28 teaches that after the degas chamber 34 the coolant flows back through hose 30 into the engine’s water jacket. While the prior art also teaches hose 28 here, Examiner believes this is a typo of hose 82, which is shown in figure 2 to be connected to hose 30. The specification already teaches 28 to be the inlet so it would not make sense for the coolant to leave through the previously taught inlet.).  
Claim 17: Smith teaches the coolant bottle further includes a first set of baffle plates each including a plurality of first apertures in a first configuration (This can be any of the inner walls that have the aperture in the upper location of figures 2 and 3);  	a second set of baffle plates each including a plurality of second apertures in a second configuration (This can be any of the inner walls that have the aperture in the lower location of figures 2 and 3),  	wherein the first apertures do not align with any of the second apertures when the first set of baffle plates are placed in parallel with the second set of baffle plates (The upper and lower apertures do not align with each other when placed parallel like in figures 2 and 3),  	the method further comprising: directing the coolant fluid to flow across the coolant channels through the first apertures and second apertures (Column 3 lines 28-48 teaches that the cells are connected by the flow through the apertures which are ports/windows 71-77 in order to allow the flow path through the chamber to maximize degassing, therefore the coolant is flowing through both first and second apertures.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Swanson (US2010055003).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Smith2 (US5680833).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Morse (US3604502).
Rejection in view of Smith and Swanson
Claim 18: Smith does not explicitly teach each baffle plate is scored and pitted to create bubble nucleation sites.  
Swanson teaches in [0012] that scoring is a method known to create an active nucleation site for vapor entrapment.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the scoring method of Swanson in the device of Smith, as Swanson teaches that scoring is a known method to improve vapor entrapment and Smith teaches the removal of vapor/gas from a fluid. 
Referring to the location of the scoring, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the scores at an optimal location for vapor entrapment such as the baffle plate or interior surface of the coolant bottle since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Rejection in view of Smith and Smith2
Claim 19: Smith does not explicitly teach opening a pressure relief valve located within a cap on the top of the coolant bottle at a pressure of about 1 atm.-5 atm. Smith teaches in column 3 lines 5-20 that there is a pressure cap 42 at the top of the bottle that allows the flow from the interior of the degas chamber out. Smith2 is referenced in Smith and teaches in column 2 lines 6-32 that the valved pressure cap is used to respond to increased pressure changes by letting the coolant out to keep the system at a predesignated value.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal pressure in the system such as 1atm-0.5atm as Smith and Smith2 teaches the use of a pressure cap to keep a designated pressure within the system to maximize deaeration.Rejection in view of Smith and Morse
Claim 19: Smith does not explicitly teach opening a pressure relief valve located within a cap on the top of the coolant bottle at a pressure of about 1 atm-0.5 atm. Smith teaches in column 3 lines 5-20 that there is a pressure cap 42 at the top of the bottle that allows the flow from the interior of the degas chamber out.
Morse teaches an analogous device (coolant deaeration system; title) that has a customary filter cap and pressure relief valve (column 1 lines 72-75).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a pressure relief valve as taught by Morse in the device of Smith, as Morse teaches that it is known for coolant deaeration system caps to have a pressure relief valve.
Referring to the pressure relief valve open at a pressure of 1atm-0.5atm, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the relief valve be able to open at an optimal pressure such as 1atm-0.5atm to relieve excess pressure and to vent the gas out of the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would also have been obvious to have an optimal pressure such as 1atm-0.5atm in order to maximize degassing efficiency.
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 21 teaches there are first and second sets of baffle plates wherein each first set of plates have first apertures in a first configuration and each aperture is located equidistance from adjacent apertures and edges of the respective baffle plate and the second set of baffle plates include a plurality of second apertures in a second configuration. The first and second apertures do not align at all and the first and second set of baffles are parallel. The coolant fluid is directed to flow in a nonlinear fashion by a differentiation in horizontal locations of the first and second apertures. The prior arts of record do not teach these limitations as it has two apertures on each of the baffles in the chamber and they do not appear to be equidistant from adjacent apertures and edges of respective baffle plates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        09/27/2022